Citation Nr: 0731130	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for disorders of both 
knees.  

4.  Entitlement to service connection for heart disease.  

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The issues of entitlement to service connection for heart 
disease, hypertension, and a bilateral knee disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  No competent evidence of record demonstrates that the 
veteran currently has hepatitis.  

2.  No competent evidence of record demonstrates that the 
veteran currently has PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).

2.  The criteria for service connection for hepatitis have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, notice was not provided to the veteran as to 
assignment of disability ratings and effective dates.  
However, no prejudice to the veteran can result from this 
defect.  In that regard, the Board is denying his claims for 
entitlement to service connection for PTSD and hepatitis, 
rendering moot any questions as to these downstream elements.  

VA satisfied the remaining duty to notify by means of a 
letter dated in February 2004.  This letter was provided to 
the veteran prior to the initial adjudication by the RO in 
May 2004.  The veteran was informed of the requirements of 
successful service connection claims for hepatitis and PTSD.  
He was told of his and VA's respective duties in obtaining 
evidence and asked to submit information and/or evidence, 
which would include that in his possession, to the RO.  The 
content and timing of this notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not identified any 
evidence pertinent to the claims that are the subject of this 
decision.  

During the July 2007 hearing, the veteran's representative 
presented argument that VA had not fulfilled its duty to 
assist the veteran in verification of his inservice stressors 
with regard to his claim for entitlement to service 
connection for PTSD.  Hearing transcript at 16 - 17.  These 
claimed stressors include general descriptions of fire 
fights, unsanitary conditions, racial confrontations with 
other U.S. soldiers, and that the plane that transported the 
veteran to Vietnam was fired upon.  Id. at 3, 4, 6, 8, 9.  
While his representative has argued that the date of his 
transfer to Vietnam is sufficient to verify his stressor, 
there is no indication of the flight that transported the 
veteran to Vietnam or whether the plane was actually hit by 
any gunfire.  Absent any injuries, incidental details as to 
whether a plane was fired upon or identification of the 
flight that transported this particular veteran are not the 
type of events that are verifiable.  His assertions that he 
engaged in fire fights with the enemy are not supported by 
the record, which contains no evidence that the veteran 
engaged in combat with the enemy.  Thus, without more 
specific details, assistance in verifying the veteran's 
claimed stressors is not in order.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a 
diseases manifesting during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the record is absent for evidence that the veteran 
currently has PTSD or hepatitis.  Furthermore, the record is 
absent for a verified in-service stressor.  As the necessary 
showing of a current disability, or symptoms of a current 
disability, has not been met, the Board declines to afford 
the veteran an examination or obtain a medical opinion.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When the determinative issue involves medical causation or a 
medical diagnosis, the diagnosis or causation generally must 
be shown by competent medical evidence, as opposed to lay 
evidence; lay assertions of medical status usually do not 
constitute competent medical evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir.) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  


PTSD

Establishing service connection for PTSD, in particular, 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See Cohen v. 
Brown.

In this case the veteran's claim fails because no competent 
evidence of record shows that he has PTSD.  Having not met 
this threshold element, i.e., competent evidence of a current 
disability, a discussion of the claimed stressors is not in 
order.  

Service medical records are absent for any mention of 
psychiatric symptoms.  A separation report of medical 
examination, dated in April 1971, includes a normal clinical 
psychiatric evaluation.  An associated report of medical 
history contains the veteran's endorsement that he did not 
then have, nor had ever had, depression or excessive worry, 
frequent or terrifying nightmares, frequent trouble sleeping, 
or nervous trouble of any sort.  

Of record are September 2002 clinic notes from Mairus T. 
McFarland, M.D., that state that this physician treated the 
veteran for hypertension, insomnia, and degenerative joint 
disease of the left knee.  This physician indicated that the 
veteran's insomnia was resolving with treatment with 
Wellbutrin.  There was no underlying basis given for his 
insomnia.  All psychiatric, mood/affect, and memory reports 
were normal.  

VA clinic notes from January through December 2003 contain 
the only other evidence of psychiatric symptoms and the only 
psychiatric diagnoses.  These notes report a history of 
depression along with current depression, inability to rest, 
and anxiety.  Diagnoses of depressive disorder and dependent 
personality were rendered in December 2003.  These records 
contain no mention of the veteran's active service and 
provide no diagnosis of PTSD.  

While the veteran has asserted his belief that he suffers 
from PTSD, the Board finds that laypersons are not competent 
to provide a diagnosis of such a complex condition.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  No 
competent medical evidence of record shows that the veteran 
currently has PTSD.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Without a diagnosis of PTSD, service connection cannot be 
granted for this disability.  See 38 C.F.R. § 3.304(f).  
Hence, in the absence of proof of a present disability there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Because no competent evidence of record shows the veteran to 
have PTSD, his claim for service connection for this disorder 
must be denied.  


Hepatitis

Service medical records show that the veteran was treated for 
infectious hepatitis from January through April 1971.  A 
separation report of medical history, dated in April 1971, 
contains the medical officer's notation that the veteran had 
a history of infectious hepatitis that had resolved.  

Post-service, the only mention of hepatitis is found in VA 
outpatient treatment notes.  In a March 2003 note, a 
clinician stated that the veteran was status post hepatitis 
B.  This note indicates that Hepatology had been consulted 
and reported that the veteran had positive hepatitis surface 
and core antibodies with negative antigen and hepatitis B 
core antibody IgM negative.  According to this note, 
Hepatology had indicated that the laboratory results 
demonstrated exposure to hepatitis B, but that hepatitis B 
was not active.  Hepatology rejected a consult.  An October 
2003 note reports that Hepatology had not deemed it necessary 
to further evaluate the veteran. 

No evidence of record demonstrates that the veteran now has 
hepatitis, or has been treated for hepatitis since service.  
Indeed, the only post service references to hepatitis provide 
medical evidence that the veteran does not currently have 
active hepatitis, but rather, that laboratory results 
demonstrate only that he had been exposed to hepatitis, which 
is consistent with his in-service hepatitis.  Although the 
veteran contends that he has hepatitis, he is not competent 
to provide evidence of this complex medical question.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A service connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
Without competent evidence that the veteran currently has the 
claimed disability, service connection cannot be granted.  
Because the evidence of record does not show the veteran to 
currently have hepatitis, but only that at one time he had 
hepatitis, his claim for service connection for this disease 
must be denied.  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).  


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.  

Entitlement to service connection for hepatitis is denied.  



REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Of record, is a May 2002 Decision of the Social Security 
Administration (SSA) that granted SSA benefits based on 
disabilities of the veteran's knees and coronary artery 
disease.  This decision also references the veteran's 
hypertension and refers to medical evidence not associated 
with the claims file.  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as SSA records.  See 38 C.F.R. § 
3.159(c)(2).  Therefore, VA must obtain all available records 
relating to the appellant's claim for SSA disability 
benefits.  

Additionally, in a statement received by VA in March 2004, 
the veteran reported that during his in-service treatment for 
hepatitis, he was also treated for high blood pressure and 
suffered a heart attack.  He identified the time frame as 
early 1971.  Of record are narrative summaries of 
hospitalization for hepatitis treatment at the U.S. Army 
Hospital, Zama Japan, and from the Brooke General Hospital, 
Brook Army Medical Center at Fort Sam Houston, Texas.  The 
summary from the U.S. Army Hospital, Zama Japan, shows that 
the veteran was admitted from the 8th Field Hospital where he 
had been treated since January 8, 1971 for hepatitis.  On 
remand, VA should obtain records of inpatient clinical 
treatment, if any, of the veteran at these institutions.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  

2.  Obtain any inpatient clinical records 
of treatment of the veteran at the (i) 8th 
Field Hospital, (ii) the U.S. Army 
Hospital in Camp Zama Japan, and (iii) the 
Brooke General Hospital, Brooke Army 
Medical Center, Fort Sam Houston Texas, 
for the period from January 8, 1971 
through May 1, 1971.  If no records are 
available, obtain a negative reply and 
associate the reply with the claims file.  

3.  Following completion of the foregoing, 
and after taking any additional 
development deemed necessary, readjudicate 
the veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since the 
January 2005 Statement of the Case, and 
discussion of all pertinent laws and 
regulations.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


